PER CURIAM.
The District Court2 dismissed plaintiff Elmer C. Oberhellmann’s lawsuit with prejudice as a sanction for plaintiffs repeated, knowing failure to adhere to the Federal Rules of Civil Procedure. Plaintiff appeals. Having reviewed the case, we are thoroughly satisfied the District Court did not abuse its discretion in dismissing plaintiffs case with prejudice. Accordingly, we affirm.
AFFIRMED. See 8th Cir. R. 47B.

. The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri.